MEMORANDUM**
Everett William Browning, Jr. appeals the 30-month sentence imposed following his guilty plea conviction for conspiracy to distribute methamphetamine within 1000 feet of a school or federal housing project, distribution of methamphetamine within 1000 feet of a school or federal housing project, and distribution of marijuana within 1000 feet of a school or federal housing project, all in violation of 21 U.S.C. §§ 841(b)(1)(C), (b)(1)(D), 846 and 860. We have jurisdiction pursuant to 18 U.S.C. § 3742.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
All pending motions are denied as moot.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.